Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. The applicant argues that Ries fails to disclose having three different portions of a shared memory resource corresponding to the three components of the receiver as recited in claim 1 including front end processors, a correlator and a computation unit.  The applicant further argues that Ries does not disclose having the ability to set the relative sizes of the three different areas of the memory in dependence on the operating or application mode of the receiver. The applicant also argues that Chen et al fails to disclose the claimed subject matter since the memory allocation is with respect to different GNSS systems whereas the instant claimed subject matter describes allocating memory resources between the various components .
Regarding Ries, the allegation that Ries does not disclose three different portions of a shared memory is contradictory to what Ries shows.  As shown in FIGs. 1-4, the RF stage includes an RF processing stage 12/112 that is coupled to a central control unit 30/130 comprising hypervisor 36/136 and the shared processing, memory and other resources partitioning 34/134.  Additionally, there exist additional operating modules comprising a correlation module 16/116, a discriminator module 18/118, an estimation module 20/120, a navigation module 24/124 and an application module 26/126, all of which are coupled to the shared processor, memory and other resources portioning device 34/134.  The hypervisor 36/136 configures the central control unit as “a spatially and temporally partitioned system,” wherein it provides “process scheduling as well as memory management, interrupts and inter-partition communication.”  The scheduling clearly suggests the control of the different states that each module can operate in while the memory management clearly suggests the decision to increase/decrease/allot memory among the various modules which meets the scope of setting the relative sizes of each partitioned set of memory resources. The hypervisor further includes configuration files (page 7 of the translation) which comprises a definition of each module and its operating parameters which may include the importance of the module for the operation of the GNSS receiver; the needs in terms of memory and computing time (if known in advance); the priority level of the module for allocation of different resources; the different states in which each module may be located; and the shared resources to be allocated (e.g. the memory segments 
Regarding Chen et al, the applicant’s arguments with respect to sharing allocation to work with multiple GNSS systems is not convincing since Chen et al are not limited thereto.  While it may represent the capability of operating with additional GNSS systems, it also operates to share a memory, in FIG. 7 for each of the stages associated with a single system. The argument that one of the embodiments shows separate memories does not negate the fact that FIG. 7 specifically identifies a shared common memory. In the embodiment of FIG. 7, the shared memory device 212 serves as a memory pool allocated to all of the functional stages 208-210a, 208b-210b, 208c-210c, thereby providing a highest utilization efficiency of memory space for data storage.  As the memory may be allocated by the controller and the overall memory size is fixed, it is clear that allocating the shared memory represents changing the relative sizes of the memory partitions.  Notwithstanding, upon further examination, Chen et al do not show the storage in the memory of the received sata samples as they are provided directly to the correlator(s).  As such, the rejection over Chen et al is withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-3, 6-8, 10-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries et al (EP3101445).
Ries et al disclose the claimed system and method for a GNSS receiver as best understood and includes as shown in FIG. 4 for example, front end processors 112, correlators 116, computation unit 114 with vector processing, a hypervisor/supervisor 136 and a shared resources/memory 134 wherein the hypervisor meets the scope of the claimed memory interface. All application processes running on different partitions must use the communication services provided by the hypervisor 136 to exchange data. The GNSS receiver operates in different modes associated with acquisition and tracking of code and/or carrier phase. More generally, as shown in FIGs. 1-4, the RF stage includes an RF processing stage 12/112 that is coupled to a central control unit 30/130 comprising hypervisor 36/136 and the shared processing, memory and other resources partitioning 34/134.  Additionally, there exist additional operating modules comprising a correlation module 16/116, a discriminator module 18/118, an estimation module 20/120, a navigation module 24/124 and an application module 26/126, all of which are coupled to the shared processor, memory and other resources portioning device 34/134.  The hypervisor 36/136 configures the central control unit as “a spatially and temporally partitioned system,” wherein it provides “process scheduling as well as memory management, interrupts and inter-partition communication.”  The scheduling clearly suggests the control of the different states that each module can operate in while the memory management clearly suggests the decision to increase/decrease/allot memory among the various modules which meets the scope of setting the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646